Exhibit (a)(1)(G) AMENDED AND RESTATED LETTER OF TRANSMITTAL to Tender Shares of Common Stock (including Associated Preferred Share Purchase Rights) of Aware, Inc. Pursuant to the Offer to Purchase, dated March 5, 2009 , as Amended and Supplemented THE TENDER OFFER HAS BEEN AMENDED AND EXTENDED. THE TENDER OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON APRIL 17 , 2009, UNLESS AWARE FURTHER EXTENDS THE TENDER OFFER. The depositary for the tender offer is: COMPUTERSHARE TRUST COMPANY, N.A. By First Class Mail: By Overnight Delivery: Computershare Trust Co., Inc. c/o Corporate Actions –Aware, Inc. P.O. Box 859208 Braintree, MA 02185-9208 Computershare Trust Co., Inc. c/o Corporate Actions –Aware, Inc. 161 Bay State Drive Braintree, MA 02184 By Facsimile: For
